Citation Nr: 0514550	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular disease 
as being proximately due to or the result of the service 
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).

Consideration of the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU) was requested by the 
veteran in July and September 2004.  By rating decision in 
October 2004, a 100 percent evaluation was assigned for PTSD.  
It was indicated in the rating decision that the veteran's 
outstanding TDIU claim was not for consideration in view of 
the current grant.  The RO, therefore, should contact the 
veteran and ascertain whether he wishes to pursue or withdraw 
the claim for TDIU benefits in view of the fact that a 100 
percent rating has been assigned for the service connected 
PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran currently suffers from cardiovascular disease 
to include hypertension and congestive heart failure that was 
caused by the service connected PTSD.


CONCLUSION OF LAW

The veteran's cardiovascular disease to include hypertension 
and congestive heart failure is proximately due to or was the 
result of the service connected PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records, except for the 
separation physical examination are unavailable.  The August 
1952 report of separation physical examination shows that the 
veteran's heart and vascular system were clinically evaluated 
as normal.  Blood pressure was 120/70.

The National Personnel Records Center (NPRC) certified in 
September 1989 that a search of sick and morning reports 
revealed no evidence in relation to the veteran's service.

VA x-rays of the chest in February 1995 revealed that the 
cardiac silhouette was at the upper limits of normal and 
there was a prominent left ventricular contour.  

A January 1996 VA hospital report indicates that the veteran 
had been seen in November 1995 with congestive heart failure 
and atrial fibrillation.  A past medical history of 
hypertension was noted.  The diagnoses included hypertension 
and congestive heart failure.  

By rating decision in March 2001, service connection was 
granted for PTSD and a 30 percent evaluation was assigned 
effective from January 2000.

The veteran filed a claim of service connection for 
cardiovascular disease secondary to the service connected 
PTSD in July 2001.  

On VA examination in November 2001, the examiner noted that 
the veteran's claims folder was not available for review.  
The examiner opined that the veteran's congestive heart 
failure was more likely than not secondary to his 
hypertension.

An August 2002 statement from Bob Abernathy, D.O., indicates 
that it was well documented in Harrison's, 15th edition, that 
PTSD causes an increase in the chemical Norepinephrine which 
was better known as adrenalin.  This was well known as a 
cause of high blood pressure and heart problems.  PTSD was a 
well-known causal disease for stress and subsequently for 
hypertension and heart problems.  It was opined that it was 
as likely as not that the veteran's PTSD was a very good and 
likely cause of his hypertension and heart disease.  

An August 2003 statement from one of the veteran's treating 
VA physicians indicates that it was as likely as not that the 
veteran suffered with years of stress.  It was opined that 
PTSD induced stress was a very good and likely cause of the 
veteran's heart problems.  

A December 2003 statement from a physician at the Comanche 
County Memorial Hospital indicates that he was treating the 
veteran.  It was noted that PTSD was a well known causal 
agent for stress and subsequently for hypertension and heart 
disease.  Stress was noted to be the "wear and tear" that 
humans experience on their bodies as they continually adjust 
to changing environments.  It was opined that it was as 
likely as not that the veteran suffered with years of stress 
due to his PTSD.  Therefore it was more likely than not that 
PTSD induced stress was a very good and likely cause of his 
heart problems.

A May 2004 VA fee based cardiology examination, conducted by 
Azhar Amil, M.D., indicates that the veteran reported 
suffering from PTSD related stress for 49 years.  An eight 
year history of congestive heart failure was noted.  The 
diagnoses included congestive heart failure.  It was opined 
that congestive heart failure was most likely due to 
hypertension and mitral regurgitation.  It was unlikely that 
PTSD produced congestive heart failure after 30 plus years.  
He was diagnosed with congestive heart failure in the 1980s 
and psychiatric reports noted only mild PTSD symptoms.  
Hypertension was known to be a causative factor in the 
development of congestive heart failure.  It was opined that 
congestive heart failure was most likely than not due to the 
veteran's hypertension.


Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946 and cardiovascular disease to include 
hypertension becomes manifest to a degree of ten (10) percent 
or more within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Furthermore, it was 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case, the veteran contends that he suffers from heart 
disease that is the result of his service connected PTSD.  
The RO has characterized the issue on appeal as congestive 
heart failure.  The veteran was initially diagnosed with 
congestive heart failure and hypertension in 1995.  
Cardiovascular is defined as relating to the heart and the 
blood vessels or the circulation.  Stedman's Medical 
Dictionary, 283 (26th ed. 1995).  As hypertension and 
congestive heart failure fall under the definitional umbrella 
of cardiovascular, the Board has elected to generically refer 
to the instant claim as service connection for cardiovascular 
disease.  

It has neither been contended nor does the medical record 
reflect that cardiovascular disease was present during 
service or within the initial post service year.  Therefore, 
this appeal solely concerns a claim for secondary service 
connection.  In this regard, there are multiple medical 
opinions of record.  Some of these opinions support this 
claim and some of the opinions do not support the veteran's 
claim.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the service 
connected PTSD and the veteran's current cardiovascular 
disease.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  In this case, there are medical opinions 
which offer divergent positions on the putative relationship 
between the veteran's service connected PTSD and his current 
cardiovascular disease.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

In short, adequate reasons and bases must be presented if the 
Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

A VA examiner in November 2001 opined that congestive heart 
failure was secondary to hypertension.  This opinion is both 
cryptic in nature and incomplete on its face.  It fails to 
opine on the relationship, if any, between PTSD and 
cardiovascular disease to include hypertension.  Moreover, 
this opinion was offered without the examiner having the 
veteran's claims folder for review.  As a result, the 
November 2001 VA opinion is without probative value.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); (VA is required 
to conduct an accurate and descriptive medical examination 
based on the complete medical record.  38 C.F.R. §§ 4.1, 
4.2). 

An August 2002 statement from Dr. Abernathy noted that it was 
a well-documented fact in the medical community that PTSD 
causes stress which in turn can cause hypertension and heart 
disease.  This statement was supported by citation to 
relevant medical text.  It was therefore opined that the 
veteran's PTSD was a very good and likely cause of his 
hypertension and heart disease.  The elemental points 
provided in the August 2002 opinion were corroborated by a 
December 2003 private medical opinion and by an August 2003 
opinion from a VA treating physician.  These opinions all 
stressed that the veteran suffered from years of heightened 
stress due to the service connected PTSD.

Dr. Abernathy's opinion, as buttressed by two corroborating 
opinions, is persuasive in several ways.  First, it is based 
on an accurate review of the medical record.  It is also 
based on well documented medical principles that were 
supported by relevant medical text.  In addition, the 
corroborative nature of the three opinions concerning the 
etiology of cardiovascular disease, both VA and private, is a 
very powerful agent in favor of the instant claim.  

Moreover,  Dr. Amil's opinion is not necessarily in 
contravention with the other opinions.  As a cardiologist, 
Dr. Amil opined in May 2004 that congestive heart failure was 
most likely due to the veteran's hypertension.  He also 
opined that congestive heart failure was not due to PTSD.  He 
did note that the veteran reported a 49-year history of PTSD 
related stress.  

Dr. Abernathy opined that PTSD induced stress caused 
hypertension and, in turn, congestive heart failure.  Dr. 
Amil failed to opine as to the nexus, if any, between PTSD 
and hypertension.  Nevertheless, in consideration of the 
persuasive opinion offered by Dr. Abernathy in concert with 
the supporting opinions of several other physicians, the 
Board finds that the current evidentiary record supports the 
claim of service connection for cardiovascular disease to 
include hypertension and congestive heart failure as being 
etiologically related to the service connected PTSD without 
resort to a more full-bodied opinion from Dr. Amil.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for cardiovascular disease 
is being granted in full.  Consequently, as the Board is 
issuing a favorable decision in this case, a determination as 
to whether the provisions of the VCAA have been complied with 
has been rendered immaterial.


ORDER

Entitlement to service connection for cardiovascular disease 
to include hypertension and congestive heart failure as being 
proximately due to or the result of the service connected 
PTSD is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


